Citation Nr: 0807511	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  D 05-22 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for low back strain.

3.  Entitlement to service connection for chronic left knee 
strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2007, the veteran appeared and testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge (VLJ) sitting at Muskogee, Oklahoma (also referred to 
as a "travel Board" hearing).  A transcript of that hearing 
has been made and added to the record. 


FINDINGS OF FACT

1.  The veteran's bilateral pes planus was noted at service 
entrance.

2.  The evidence is in relative equipoise on the question of 
whether the veteran's pre-existing bilateral pes 
planus permanently worsened during service beyond its natural 
progression.

3.  The evidence is in relative equipoise on the question of 
whether the veteran's low back strain with degenerative disc 
disease of the lumbar spine is related to service. 

4.  The evidence is in relative equipoise on the question of 
whether the veteran's left knee strain with osteoarthritis is 
related to service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
pre-existing pes planus was aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1113, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2007).

2.  Resolving all reasonable doubt in his favor, the 
veteran's low back strain with degenerative disc disease of 
the lumbar spine was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

3.  Resolving all reasonable doubt in his favor, the 
veteran's chronic left knee strain with osteoarthritis was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107  
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 
2000, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).   
Because the Board is fully granting service connection for 
pes planus, low back strain with degenerative disc disease of 
the lumbar spine, and chronic left knee strain with 
degenerative changes, there is no need to discuss whether VA 
has complied with the notice and duty to assist provisions of 
the Veterans Claims Assistance Act.  

Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, arthritis may be presumed to have been incurred 
in service if manifested to a compensable degree (10 percent) 
within one year of separation from active military service. 
 38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Service Connection for Bilateral Pes Planus

The veteran seeks service connection for bilateral pes 
planus.  He contends that his pre-existing bilateral pes 
planus was aggravated by active duty service.  

At the enlistment examination in March 1968, the examiner 
noted that the veteran had moderate pes planus, although at 
the service entrance examination the veteran did not indicate 
any history of foot trouble.  Because bilateral pes planus 
was noted at service entrance, the presumption of sound 
condition at service entrance did not arise.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.306(a).  

The Board must consider whether the veteran's pre-existing 
bilateral pes planus permanently worsened beyond its natural 
progression because of military service.  The veteran's 
service medical records indicate a complaint of pes planus in 
November 1968, and shows a diagnosis of pes planus and knee 
strain with treatment of orthotic supports.  The separation 
examination in July 1972 indicated that the feet were normal.  

On the question of aggravation in service, the veteran has 
submitted two private medical opinions to the effect that his 
military service aggravated his pre-existing pes planus.  In 
October 2003, Dr. R.A.H. reviewed the veteran's claims file 
and noted current complaints of plantar pain and pain with 
prolonged standing, stairs, and grades.  Objective findings 
indicated pain over the right foot medially and surgical 
scars over the medial posterior aspect of both feet.  Indeed, 
both feet had 4+ plantar fascitis and painful plantar 
fascitis with trigger point pain.  Dr. R.A.H. opined that 
service exacerbated the veteran's pre-existing pes planus 
because he received treatment (arch supports) during service 
for a previously asymptomatic condition.    

At his second private examination by Dr. D.B. in February 
2006, the veteran complained of bilateral foot pain with 
prolonged standing and walking but no numbness or tingling in 
his feet.  Objective findings revealed mild to moderate 
planovalgus deformity.  Dr. D.B. provided an impression of 
bilateral pes planovalgus deformity, Stage II, moderate.  Dr. 
D.B. opined that service caused at least part of the 
aggravation to the veteran's pes planus.

To determine the etiology of his pes planus and whether it is 
somehow aggravated by his military service, VA furnished the 
veteran a compensation examination in March 2004.  Objective 
findings at that examination noted bilateral plantar fascitis 
on deep palpation of the plantar fascia and normal range of 
motion of his toes.  The examiner provided an impression of 
flat feet, status post surgery, which existed prior to 
service.  Indeed, the examiner opined that the condition was 
not aggravated beyond normal progression while in service 
because, even after separation from service until 1979 when 
the veteran injured his feet again, he did not have any 
symptoms or evidence of treatment.    

After another careful review of his claims file, Dr. R.A.H. 
provided an addendum to his previous medical opinion, 
refuting the VA examiner's March 2006 opinion.  
Dr. R.A.H.'s addendum explained that, prior to his military 
service, the veteran did not experience any pain involving 
his feet despite his structural abnormality documented in the 
form of pes planus, and the veteran's preexisting pes planus 
was not vocationally limiting or associated with any 
substantial pain at the time of his enlistment in the U.S. 
Navy.  During the course of his service, the veteran sought 
medical care as a result of pain in his feet from ambulatory 
pain, difficulty walking, and secondary pain in his knees and 
back.  Hence, Dr. R.A.H. opined that the exacerbation and 
progression of the veteran's foot pain from an asymptomatic 
nonrestrictive enlistment condition at the time that he 
entered service progressively worsened to the point that he 
was referred to the orthopedic clinic for treatment that 
included the use of orthotic devices.  

Based on this evidence, the Board finds that the evidence for 
and against the veteran's claim is in relative equipoise on 
the question of whether the veteran's bilateral pes 
planus permanently worsened during service beyond its natural 
progression.  Resolving all reasonable doubt in the veteran's 
favor, the Board finds that the veteran's pre-existing 
bilateral pes planus was aggravated by service.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Low Back Strain with Degenerative Disc 
Disease

The veteran claims his low back disorder is a result of his 
military service.  He contends that he also injured his back 
in a shipboard accident when he fell from scaffolding and 
slid down a rope, for which he was treated in November 1968.  
The veteran has also reported and testified to additional low 
back symptoms in service, and intermittent low back symptoms 
after service, even though the service records show low back 
treatment beginning after service in 1976.  

The veteran's service medical records reflect a complaint of 
a sore back in November 1968.  His separation examination in 
July 1972 indicated that his spine and other musculoskeletal 
were normal.

The veteran submitted various lay statements from his wife 
and others dated in 2005 that reflect that he sustained a 
back injury in service; the veteran reported to them that he 
sustained a back injury, in addition to other injuries, when 
he fell from scaffolding; and he had continued to experience 
back pain since service; and the veteran currently 
experienced back pain, among other problems.

Two private medical opinions tend to relate the veteran's low 
back  to service.  In October 2003, Dr. R.A.H. reviewed the 
veteran's claims file and noted that the veteran received 
treatment for a low back disorder in service and in October 
1972, five months after service.  Dr. R.A.H. also indicated 
that the veteran's back pain abnormalities persisted with 
evidence of treatment in January 1976, 1977, and 1979.  The 
examiner also found a diagnosis of ongoing back pain in 1981 
and hospitalization in February 1981 for lumbosacral pain 
with sciatica.  When examined, the veteran reported 
lumbosacral pain during bending, stooping, lifting or 
twisting.  Objective findings revealed lumbosacral notch pain 
and chronic myofascial spasm from T8 to T12 bilaterally.  
Range of motion testing indicated flexion of 30 degrees, 
extension of 10 degrees, and right and left lateral flexion 
of 10 degrees each.  The examiner provided a diagnosis of a 
lumbar spine disorder with osteoarthritis.  The examiner 
opined that his low back condition is a result of service.  
Indeed, Dr. R.A.H. explained that his in-service low back 
injury in conjunction with treatment within the first year 
after service showed that this low back disability was 
ongoing in nature and a permanent, chronic service-connected 
disability.

At his second private examination by Dr. D.B. in February 
2006, the veteran reported persistent back pain with any 
forward flexion or extension but denied any numbness, 
tingling or any radiculopathy.  Objective findings revealed 
pain with forward flexion and extension of his lower back.  
The examiner provided an impression of degenerative disc 
disease, lumbar spine, with probable arthropathy as evidenced 
by the narrowing of the L5-S1 and L1-2 on his lumbar spine 
films.  Indeed, the examiner linked his low back condition to 
service.  

To determine the etiology of his low back disorder and 
whether it is somehow attributable to his military service, 
VA furnished the veteran a compensation examination in March 
2004.  When examined, the veteran reported pain with bending, 
sudden lifting or doing any sudden movements.  He also had 
seven to eight episodes per year where his back went out.  
Physical findings of his lumbosacral spine showed a normal 
posture and position of the head and curvature of the spine.  
Range of motion testing found flexion of 60 degrees with pain 
and extension of 12 degrees.  The March 2004 VA examiner 
provided a diagnosis of low back strain with limitation of 
function due to mild pain.  The examiner opined that since he 
had only one episode of a sore back in service and a history 
of multiple back injuries in the private sector after 
service, his current low back condition is not related to 
service.

After another a careful review of his claims file, Dr. R.A.H. 
provided an addendum to his medicinal opinion refuting the VA 
examiner's opinion in March 2006.  
Dr. R.A.H.'s addendum explained that he had at least one 
episode of back pain in service and probably two since the 
second was concealed due to unsafe working conditions aboard 
his ship.  Dr. R.A.H. noted that the record shows that he 
received treatment for his low back condition within the 
first year of service.  Hence, the examiner opined that 
treatment for this condition within one year of service 
confirms the chronic and permanent nature of his service-
connected low back condition.  Hence, Dr. R.A.H. explained 
that, although the veteran exacerbated his low back condition 
as a result of his private sector activities, these injuries 
are not an unexpected event, given the chronic, unrelenting 
nature of his service-connected injury and the manual labor 
duties of his occupation.  

Based on this evidence, the Board finds that the evidence for 
and against the veteran's claim is in relative equipoise on 
the question of whether his current low back strain with 
degenerative disc disease of the lumbar spine is related to 
injury in service.  Resolving all reasonable doubt in the 
veteran's favor, the Board finds that the veteran's low back 
strain with degenerative disc disease of the lumbar spine was 
incurred in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



Service Connection for a Left Knee Disorder

The veteran claims that his left knee strain with 
degenerative changes, diagnosed as osteoarthritis, is due to 
a knee injury during his military service.  The veteran has 
also reported and testified to additional left knee symptoms 
in service, and intermittent left knee symptoms after 
service.  

Service medical records include the veteran's Report of 
Medical History at enlistment in March 1968, which shows that 
he reported occasional achy knees but he checked the box 
"No" for trick or locked knee, and the enlistment 
examination that same day found his knees to be normal at 
service entrance.  Service medical records show that the 
veteran complained of weak knees in November 1968 which 
resulted in an orthopedic consultation.  The orthopedic 
examiner noted a bilateral knee strain and pes planus and 
treated his condition with arch supports.  On November 9, 
1971, the veteran reported an injury to his left knee and 
buckling after he fell between two boats.  The examiner found 
no evidence of swelling.  The service separation examination 
in July 1972 indicated normal lower extremities.  

The veteran submitted various lay statements from his wife 
and others dated in 2005 that reflect that he sustained a 
knee injury in service; the veteran reported to them that he 
sustained a knee injury, in addition to other injuries, when 
he fell from scaffolding; and the veteran had continued to 
experience left knee pain since service; and the veteran 
currently experienced left knee pain, among other problems.

Two private medical opinions tend to link the veteran's 
currently diagnosed left strain with degenerative changes to 
service.  In October 2003, Dr. R.A.H. reviewed the veteran's 
claims file, noted the in-service injuries and an August 2003 
x-ray which revealed mild degenerative joint disease and 
osteoarthritis of the left knee.  Objective finding showed 
pain over the medial and lateral joint line with moderate 
crepitation.  Range of motion testing exhibited flexion 
limited to 98 degrees and extension lag limited to -10 
degrees.  Dr. R.A.H. diagnosed moderate to severe chronic and 
permanent injuries to his left knee.  Dr. R.A.H. opined that 
the veteran's diagnosed degenerative joint disease was 
related to service, specifically a left knee injury in 
service on November 9, 1971.  

At his second private examination by Dr. D.B. in February 
2006, the veteran reported left knee pain.  Objective 
findings showed mild tenderness over posterior tibial tendon, 
and some mild capsular and subpatellar region tenderness.  
The diagnosis was moderate osteoarthritis.  Dr. D.B. opined 
that the veteran's left knee osteoarthritis was a result of 
service.
 
A March 2004 VA compensation examination report reflects an 
in-service history of weak knees in April 1968, knee strain 
in November 1968, and left knee injury in November 1971, and 
post-service injuries to his left knee after service at the 
gym lifting weights and at his job.  When examined, the 
veteran reported pain, crepitus, occasional stiffness, 
weakness, and swelling.  Objective findings indicated pain 
over the medial and lateral joint line on patellofemoral 
compression.  The examiner also noted crepitations on range 
of motion but no evidence of any ligamentous instability.  
Range of motion testing revealed flexion was limited to 110 
degrees and his extension was within normal limits.  The VA 
examiner provided a diagnosis of chronic left knee strain 
with limitation of function due to mild pain.  The examiner 
declined to link the veteran's current left knee disability 
to service.  The examiner explained that service connection 
is not warranted due to only one left knee complaint in 
service, multiple x-rays until 1982 which found no evidence 
of a left knee disorder and the multiple occupational and 
recreational injuries after service.    

After another a careful review of his claims file, Dr. R.A.H. 
provided an addendum to his medical opinion refuting the VA 
examiner's opinion in March 2006.  
Dr. R.A.H.'s addendum explained that, although the veteran 
sustained additional trauma to his left knee after service, 
this does not negate the injuries he sustained during 
military service.  The examiner opined that this evidence, in 
conjunction with the lay testimony, shows the chronic and 
permanent nature of his left knee disability.  Hence, Dr. 
R.A.H. linked his chronic and permanent left knee disorder to 
service, and offered the opinion that, despite the veteran's 
occupational and recreational injuries to his left knee after 
service, they do not detract from the initial service-related 
injury that resulted in a service-connected disability to the 
left knee.

Based on this evidence, the Board finds that the evidence for 
and against the veteran's claim is in relative equipoise on 
the question of whether his current left knee strain with 
degenerative changes is related to left knee injuries in 
service.  Resolving all reasonable doubt in the veteran's 
favor, the Board finds that the veteran's left knee strain 
with degenerative changes was incurred in service.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral pes planus is granted.

Service connection for low back strain with degenerative disc 
disease of the lumbar spine is granted.

Service connection for chronic left knee strain with 
degenerative changes is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


